DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	

Step 2A, prong 1
	The claim recites the limitations:
Receiving a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of objects; performing, the operation for the object using the data store.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request”  amounts to extra-solution activity of determining data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim(s) 2-7, 9-13, and 15-20 is/are merely elaborate on abstract idea and do not add any additional elements that provide a practical application or amount to significantly more than the abstract idea.

	Double Patenting
The nostatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nostatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,324,919. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	Instant application 15/619,124
U.S Patent # 10,324,919
1. A method comprising: 
receiving, by a processing device, a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of objects; 










determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request; and 
performing, by the processing device, the operation for the object using the data store.
1. A method comprising: 
receiving a request that identifies an object to store in a storage system, wherein the request comprises a custom path for the object that represents content of the object, wherein the custom path for the object that is identified in the request comprises a hash value resulting from a hash algorithm; 

selecting, by a processing device, one or more other objects in the storage system that have a respective custom path that is similar to the custom path in the request, wherein the one or more other objects having the respective custom path that is similar to the custom path in the request comprises content that is similar to the content of the object that is identified in the request; 
determining which data store in the storage system stores the one or more other objects having the respective custom path that is similar to the custom path in the request; and 
          routing the object identified in the request to a storage node corresponding to the data store to store the object in the data store with the one or more other objects.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1-5, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. 2012/0233418) in view of Brock (U.S. 2015/0302886), and Dutton (U.S. 2010/0070515).
(Claim 1)
Barton discloses substantially all of the elements, a method comprising: 
receiving, by a processing device, a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, (an object is received from the user, and a hash function is applied to the object; the user provides data including an account/container /object name, and a hash function is applied to the account/container /object name, paragraph [0045], [0058]-[0059]; Fig. 4); and 
performing, by the processing device, the operation for the object using the data store, (the object received from the user are stored in the file storage system in storage pools that are located in different zones paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table. This way, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include determine similar object in hash table as taught by Brock, for present to a user a objects that similar content objects are hashed to the same or a nearby location in a hash table.
Although Barton and Brock disclose substantially all of the elements, Barton and Brock fail to specifically disclose wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of the object.
Dutton teaches a hash value resulting from a hash function applied to the contents of the digital object, or may be some other unique identifier assigned by a central authority, (paragraph [0118]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include the object comprises a hash value resulting from a hash algorithm applied to content of the object as taught by Dutton, for provide a unique identifier for an object that identifies a digital object in the storage cluster may have any value that is suitable for the implementation of the storage cluster.

(Claim 2)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 1, and Barton further discloses wherein the operation comprises at least one of: storing the object in the storage system, retrieving the object from the storage system, or deleting the object from the storage system, (store, retrieve and delete stored objects in the storage pools, paragraph [0057]).

(Claim 3)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 1, and Barton further discloses wherein determining a data store that stores the one or more other objects comprises: determining a storage node identifier associated with the one or more identified other objects, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose identifying, from an index data structure associated with the data store, the one or more other objects having the respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, paragraph [0063]).

(Claim 4)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 3, and Barton further discloses wherein identifying the one or more other objects comprises: extracting the hash value from the custom path of the object; searching the index data structure for one or more custom paths that comprise a hash value corresponding to the extracted hash value; selecting one or more custom paths that comprise the corresponding hash value; and identifying the one or more other objects associated with the one or more selected custom paths, (a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).

(Claim 5)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 1, and Barton further discloses wherein performing the operation for the object using the data store comprises: identifying, from an index data structure associated with the data store, a storage node identifier of a storage node wherein the operation for the object is to be performed; and routing, to the storage node, instructions for the storage node to perform the operation of the request, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]; Fig. 4).

(Claim 8)
Barton discloses substantially all of the elements, a non-transitory computer-readable storage medium, (120 of Fig. 1b) including instructions that, when executed by a processing device, (112 of Fig. 1b), cause the processing device to: 
receive a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, (an object is received from the user, and a hash function is applied to the object; the user provides data including an account/container /object name, and a hash function is applied to the account/container /object name, paragraph [0045], [0058]-[0059]; Fig. 4); and 
perform the operation for the object using the data store, (the object received from the user are stored in the file storage system in storage pools that are located in different zones paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table. This way, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include determine similar object in hash table as taught by Brock, for present to a user a objects that similar content objects are hashed to the same or a nearby location in a hash table.
Although Barton and Brock disclose substantially all of the elements, Barton and Brock fail to specifically disclose wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of the object.
Dutton teaches a hash value resulting from a hash function applied to the contents of the digital object, or may be some other unique identifier assigned by a central authority, (paragraph [0118]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include the object comprises a hash value resulting from a hash algorithm applied to content of the object as taught by Dutton, for provide a unique identifier for an object that identifies a digital object in the storage cluster may have any value that is suitable for the implementation of the storage cluster.

(Claim 9)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 8, and Barton further discloses wherein the operation comprises at least one of: storing the object in the storage system, retrieving the object from the storage system, or deleting the object from the storage system, (store, retrieve and delete stored objects in the storage pools, paragraph [0057]).

(Claim 10)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 8, and Barton further discloses wherein determining a data store that stores the one or more other objects comprises: determining a storage node identifier associated with the one or more identified other objects, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose identify, from an index data structure associated with the data store, the one or more other objects having the respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, paragraph [0063]).

(Claim 11)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 10, and Barton further discloses wherein identify the one or more other objects comprises: extract the hash value from the custom path of the object; search the index data structure for one or more custom paths that comprise a hash value corresponding to the extracted hash value; select one or more custom paths that comprise the corresponding hash value; and identify the one or more other objects associated with the one or more selected custom paths, (a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).

(Claim 12)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 8, and Barton further discloses wherein perform the operation for the object using the data store, the processing device is to: identify, from an index data structure associated with the data store, a storage node identifier of a storage node wherein the operation for the object is to be performed; and route, to the storage node, instructions for the storage node to perform the operation of the request, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]; Fig. 4).

(Claim 14)
Barton discloses substantially all of the elements, a system comprising: 
a memory, (120 of Fig. 1b); 
a processing device, (112 of Fig. 1b), operatively coupled to the memory, to: 
receive a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, (an object is received from the user, and a hash function is applied to the object; the user provides data including an account/container /object name, and a hash function is applied to the account/container /object name, paragraph [0045], [0058]-[0059]; Fig. 4); and 
perform the operation for the object using the data store, (the object received from the user are stored in the file storage system in storage pools that are located in different zones paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose determining, by a processing device, a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table. This way, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include determine similar object in hash table as taught by Brock, for present to a user a objects that similar content objects are hashed to the same or a nearby location in a hash table.
Although Barton and Brock disclose substantially all of the elements, Barton and Brock fail to specifically disclose wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of the object.
Dutton teaches a hash value resulting from a hash function applied to the contents of the digital object, or may be some other unique identifier assigned by a central authority, (paragraph [0118]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include the object comprises a hash value resulting from a hash algorithm applied to content of the object as taught by Dutton, for provide a unique identifier for an object that identifies a digital object in the storage cluster may have any value that is suitable for the implementation of the storage cluster.

(Claim 15)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 14, and Barton further discloses wherein the operation comprises at least one of: storing the object in the storage system, retrieving the object from the storage system, or deleting the object from the storage system, (store, retrieve and delete stored objects in the storage pools, paragraph [0057]).

(Claim 16)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 14, and Barton further discloses wherein determining a data store that stores the one or more other objects comprises: determining a storage node identifier associated with the one or more identified other objects, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]).
Although Barton discloses substantially all of the elements, Barton fails to  specifically disclose identify, from an index data structure associated with the data store, the one or more other objects having the respective custom path corresponding to the custom path in the request.
Brock teaches a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, paragraph [0063]).

(Claim 17)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 16, and Barton further discloses wherein identify the one or more other objects comprises: extract the hash value from the custom path of the object; search the index data structure for one or more custom paths that comprise a hash value corresponding to the extracted hash value; select one or more custom paths that comprise the corresponding hash value; and identify the one or more other objects associated with the one or more selected custom paths, (a hash table is maintained such that similar content objects are hashed to the same or a nearby location in a hash table, to search for content object A, a hash function associated with A is computed and looked up in a hash table, and a set of objects that are similar to A is obtained, paragraph [0063]).



(Claim 18)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 14, and Barton further discloses wherein perform the operation for the object using the data store, the processing device is to: identify, from an index data structure associated with the data store, a storage node identifier of a storage node wherein the operation for the object is to be performed; and route, to the storage node, instructions for the storage node to perform the operation of the request, (the object received from the user is then stored, using the partition corresponding to the partition identification, in each of the storage pools corresponding to the storage pool locations returned by the application of the constrained mapping function to portions of the partition identification, paragraph [0048]; Fig. 4).

Claims(s) 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton (U.S. 2012/0233418) in view of Brock (U.S. 2015/0302886), further in view of Dutton (U.S. 2010/0070515) and further in view of Masuda (U.S. 2011/0119327).
 (Claim 7)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 1, except wherein the request comprises metadata that identifies the hash algorithm.
Masuda teaches a metadata unique identifier created by applying the hash algorithm to the metadata, paragraph [0021]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include apply the hash algorithm to metadata as taught by Masuda, for information is to be stored, a cryptographic algorithm, such as a hash algorithm, is used to create the content identifier that is ideally unique to the information.
 
(Claim 20)
The combination of Barton, Brock, and Dutton discloses substantially all of the elements of claim 14, except wherein the request comprises metadata that identifies the hash algorithm.
Masuda teaches a metadata unique identifier created by applying the hash algorithm to the metadata, paragraph [0021]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Barton’s system to include apply the hash algorithm to metadata as taught by Masuda, for information is to be stored, a cryptographic algorithm, such as a hash algorithm, is used to create the content identifier that is ideally unique to the information.

Response to the Arguments
Applicant’s arguments filled on 04/21/2022 have been fully considered.  Applicant made the following arguments:	
Claims Rejection 35 U.S. C. 101 on Remarks page(s) 7.	
The Examiner response: In response to Applicant's argument of 35 U.S.C. 101 on Remarks page(s) 7 on remarks filed 04/21/2022, the examiner respectfully disagreed. The amended limitations are generic hardware components which merely use the computer as a tool to perform an abstract idea. MPEP 2106.05(f). In view of the above reason, the rejection is maintained.
Claims Rejection Double Patent on Remarks page(s) 7.	
	The Examiner response: In response to Applicant's argument of Double Patent on Remarks page(s) 7 on remarks filed 04/21/2022, in view of Applicant's argument, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	8AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152